Exhibit LIN TV Corp. Summary of Director Compensation As of March 16, 2009, our non-employee directors receive the following compensation: Annual Cash Retainer for each non-employee director $ 60,000 Additional annual cash retainers for: Chairman of the Board 25,000 Compensation Committee Chairman 15,000 Nominating and Corporate Governance Committee Chairman 15,000 Audit Committee Chairperson 20,000 Per Meeting Cash Fees: Board meeting attended in person 1,500 Committee meeting attended in person 1,000 Board meeting attended via telephone 1,000 Committee meeting attended via telephone 500
